CPLR article 78 proceeding transferred to this Court by amended order of Supreme Court, Monroe County (Fisher, J.), entered August 16, 2001, seeking to annul an administrative determination denying petitioner’s application to amend an indicated report of maltreatment of petitioner’s daughter.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this CPLR article 78 proceeding seeking to annul an administrative determination denying petitioner’s application to amend an indicated report of maltreatment of petitioner’s daughter to provide that the report of maltreatment was unfounded. Contrary to petitioner’s contention, hearsay is admissible in administrative proceedings and thus the Administrative Law Judge (ALJ) properly relied upon hearsay evidence at the fair hearing (see, Matter of *854Robert OO. v Dowling, 217 AD2d 785, 786, affd 87 NY2d 1043; Matter of Vincent KK. v State of New York Off. of Children & Family Servs., 284 AD2d 777; Matter of Gerald G. v State of New York Dept. of Social Servs., 248 AD2d 918, 919; Matter of Kenneth VV. v Wing, 235 AD2d 1007, 1010). Upon our review of the record, we perceive no basis to disturb the ALJ’s determination that maltreatment was established by a fair preponderance of the evidence (see, Matter of Gerald G. v State of New York Dept. of Social Servs., supra at 919-920; Matter of Ribya BB. v Wing, 243 AD2d 1013, 1014; Matter of Kenneth VV. v Wing, supra at 1008-1009). Where, as here, there is a rational basis for the agency’s determination and it is supported by substantial evidence, “this Court cannot substitute its own judgment for that of the administrative agency, even if a contrary result is viable” (Matter of Kenneth VV. v Wing, supra at 1009). We have examined petitioner’s remaining contentions and conclude that they are without merit. Present — Pigott, Jr., P.J., Pine, Hayes, Hurlbutt and Lawton, JJ.